                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                      Case No. 19-C-373

KARL C. KLIMES and
ALLISON L. KLIMES,

                       Defendants.


                                           JUDGMENT


       Upon review of all of the records and papers on file in the above-entitled action by the

Honorable William C. Griesbach, United States District Judge of the Eastern District of Wisconsin,

and the Court having entered findings of fact and conclusions of law,

       IT IS HEREBY ORDERED AND ADJUDGED that the mortgaged premises which are

the subject of this action are described as follows:

       See legal description attached hereto as Exhibit A

       IT IS FURTHER ORDERED AND ADJUDGED that plaintiff is entitled to the following,

together with the disbursements of this action as taxed, and as to be taxed by the Clerk of Court, all

with interest after the date of judgment at the post-judgment legal rate:

       a) Unpaid Principal and Interest:

               Principal Balance                                               $370,553.64

               Accrued Interest through May 24, 2019                           $24.958.96

               Interest Accrued from May 24, 2019 to date of judgment          $433.85
       b) Fees and Costs Already Incurred:

               Lis Pendens fees                                                $ 30.00

       c) Taxes, Special Assessments, Insurance, and Necessary Repairs: Plaintiff may pay any

taxes, special assessments, or insurance premiums accruing against the mortgaged premises that are

now due or that shall become hereafter due before a sale of the mortgaged premises. To protect and

preserve the mortgaged premises, plaintiff may make payments for such repairs to the premises as

may reasonably be deemed necessary for the proper preservation thereof. All sums advanced by

plaintiff for taxes, special assessments, insurance, or necessary repairs shall become additional

indebtedness secured by the mortgage, with interest thereon from the date of payment at the legal

post-judgment rate, and may be added to the judgment by order at any time after the entry thereof.

       d) Costs of Foreclosure: Plaintiff may be required to make various payments of costs, fees,

and expenses in connection with the foreclosure, including but not limited to title evidence and title

insurance as well as fees, charges, and expenses owed to the U.S. Marshal for a judicial sale of the

premises. Plaintiff shall have a lien on the premises for the amount of any such payments and may

obtain an order directing that the amounts so paid, with interest thereon from the date of payment

at the legal post-judgment rate, be paid out of the proceeds of a foreclosure sale.

       IT IS FURTHER ORDERED AND ADJUDGED that the mortgaged premises be sold

as a whole or in parts at public auction in the County of Oconto, State of Wisconsin, by and under

the direction of the United States Marshal for the Eastern District of Wisconsin, at any time after

the date of entry of this judgment.

       IT IS FURTHER ORDERED AND ADJUDGED that in case of sale pursuant hereto, the

United States Marshal shall notice and conduct said sale in the manner provided by law and the


                                                  2
usual custom of the Eastern District of Wisconsin; including the requirement that the Marshal shall

accept from the purchaser at such sale, as a deposit or down payment, not less than ten (10) percent,

in which case, such amount shall be so deposited with the Clerk of Court, and the balance of the sale

price should be paid to the Clerk of Court by the purchaser within thirty (30) days of the date of sale,

except that if plaintiff be the successful bidder at such sale, the United States Marshal may take the

receipt of plaintiff in lieu of cash payment.

        IT IS FURTHER ORDERED AND ADJUDGED that the sale of said premises shall be

subject to confirmation of the Court by order, and said order shall, if appropriate, provide for

confirmation of sale, issuance of a Marshal’s Deed, and disbursement of funds to satisfy the

above-owed amounts.

        IT IS FURTHER ORDERED AND ADJUDGED that after confirmation of the sale by

the Court, if there are surplus proceeds after the plaintiff has been paid in full, such proceeds be held

by the Clerk of Court and subject to further order of the Court.

        IT IS FURTHER ORDERED AND ADJUDGED that upon the confirmation of the sale

of the mortgaged premises, the purchaser or purchasers, or his or their heirs, representatives or

assigns, be let into possession of the premises sold, upon production of the United States Marshal’s

Deed thereto or duly authenticated copy thereof; that each and every one of the parties to this action

who may be in possession of the premises, and every other person who since the filing of the notice

of pendency of this action has come into possession of the same or any part thereof under them or

either of them shall deliver to such grantee or grantees named in such deed, possession of the

mortgaged premises; and that a writ of assistance be issued by the Clerk of Court upon application

by plaintiff if necessary to secure such possession.


                                                   3
       IT IS FURTHER ORDERED AND ADJUDGED that the defendants, their heirs,

successors and assigns, and all persons claiming under them after the filing of notice of pendency

of this action, be forever barred and foreclosed of all right, title, interest and equity of redemption

in the chattel and mortgaged premises.

       IT IS FURTHER ORDERED AND ADJUDGED that the defendants and all persons

claiming under them be and they are hereby enjoined from committing waste upon the chattel and

mortgaged premises and from doing any act that may impair the value of the same, unless

meanwhile the premises shall have been duly redeemed as provided by law.

       Dated at Green Bay Wisconsin, this 6th day of June, 2019.

                               Approved: William C. Griesbach
                               WILLIAM C. GRIESBACH
                               United States District Court


       Dated at Milwaukee, Wisconsin, this 6th day of June, 2018

                               STEPHEN DRIES
                               Clerk of Court
                               Eastern District of Wisconsin
                       By:
                                s/Cheryl A. Veazie
                               Deputy Clerk




                                                  4
